Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 07/18/2022, the Applicant amended Independent claims 1, 9 and 15, and argued against the rejections in the Non-Final rejection dated 03/28/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Qtaibi et al (U.S Pub 2014/013104) (“Al-Qtaibi”) in view of Golomb et al (U.S Pub 2010/0243248) (“Golomb”).
Regarding Claim 1, Al-Qtaibi discloses a composition of matter comprising:
a dispersion of capsules in critical or supercritical carbon dioxide (Abstract; Page 1, paragraphs [0011] and [0012]), the capsules comprising an aqueous solution encapsulated by magnetic covalent organic framework particles (Page 1, paragraph [0012]; paragraphs [0014] and [0022]; paragraph [0038]).
Al-Qtaibi, however, fails to expressly disclose wherein the magnetic covalent organic framework particles comprise a crystalline porous polymer.

Golomb teaches the particles above comprising a crystalline porous polymer (Abstract; paragraphs [0015] and [0029]; [0048]; [0106]-[0107]; [0118]) for the purpose of undergoing partial emulsification so that the particle suspension can at least partially sufficiently displace the oil from the formation for further enhanced recovery (Abstract; Page 2, paragraphs [0015] and [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Al-Qtaibi to include particles comprising a crystalline porous polymer, as taught by Golomb, because doing so would help the particle suspension undergo partial emulsification so that the particles can at least partially sufficiently displace the oil from the formation for recovery.

	Regarding Claim 2, Al-Qtaibi discloses the composition of claim 1, where the capsules have an aqueous solution diameter in a range of from about 10 nm to 100 µm (Page 3, paragraphs [0036] and [0037]).

	Regarding Claim 3, Al-Qtaibi discloses the composition of claim 1, where the magnetic covalent organic framework particles are hydrophobic (Abstract; paragraph [0011]; Page 4, paragraph [0038]).

	Regarding Claim 6, Al-Qtaibi discloses the composition of claim 1, where the dispersion comprises in a range of from about 60 to 70 vol. % of the aqueous solution (Abstract; Page 3, paragraphs [0036] and [0037]).

	Regarding Claim 7, Al-Qtaibi discloses the composition of claim 1, where the dispersion comprises up to 5.0 wt. % of the magnetic covalent organic framework particles (Page 3, paragraphs [0036] and [0037]).

	Regarding Claim 8, Al-Qtaibi discloses the composition of claim 1, where the dispersion has a bulk density in a range of from about 0.9 to 1.1 g/mL (Page 1, paragraph [0012]; [0014]; Page 3, paragraphs [0028]-[0029]).

	Regarding Claim 9, Al-Qtaibi discloses a method of making a dispersion of aqueous solution capsules (Abstract; Page 1, paragraphs [0011] and [0012]), the method comprising:
providing a medium of critical or supercritical carbon dioxide (Abstract; Page 1, paragraphs [0011] and [0012]); 18 3600309PATENT APPLICATION ATTORNEY DOCKET NO. 18733-259001CLIENT REF. NO. SA9259-P4208
introducing an aqueous solution into the critical or supercritical carbon dioxide medium (paragraphs [0011] and [0012]); and
introducing a magnetic covalent organic framework particle into the critical or supercritical carbon dioxide medium (Page 1, paragraph [0012]; paragraphs [0014] and [0022]; paragraph [0038]).
Al-Qtaibi, however, fails to expressly disclose wherein the magnetic covalent organic framework particles comprise a crystalline porous polymer.

Golomb teaches the particles above comprising a crystalline porous polymer (Abstract; paragraphs [0015] and [0029]; [0048]; [0106]-[0107]; [0118]) for the purpose of undergoing partial emulsification so that the particle suspension can at least partially sufficiently displace the oil from the formation for further enhanced recovery (Abstract; Page 2, paragraphs [0015] and [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Al-Qtaibi to include particles comprising a crystalline porous polymer, as taught by Golomb, because doing so would help the particle suspension undergo partial emulsification so that the particles can at least partially sufficiently displace the oil from the formation for recovery.

	Regarding Claim 10, Al-Qtaibi discloses the method of claim 9, where the aqueous solution is introduced into the critical or supercritical carbon dioxide medium via a pump configured to introduce fluids at a temperature and pressure greater than a temperature of the critical or supercritical carbon dioxide medium and a pressure greater than a pressure of the critical or supercritical carbon dioxide medium (Page 2, paragraph [0014]; paragraph [0024]).

	Regarding Claim 11, Al-Qtaibi discloses the method of claim 9, where the aqueous solution and the magnetic covalent organic framework particle are introduced into the critical or supercritical carbon dioxide medium simultaneously (Page 2, paragraph [0014]; paragraph [0024]).

	Regarding Claim 12, Al-Qtaibi discloses the method of claim 9, where the aqueous solution is introduced into the critical or supercritical carbon dioxide medium prior to the magnetic covalent organic framework particle being into the critical or supercritical carbon dioxide medium (Page 2, paragraph [0014]; paragraph [0024]).

	Regarding Claim 13, Al-Qtaibi discloses the method of claim 9, where the magnetic covalent organic framework particle is introduced into the critical or supercritical carbon dioxide medium prior to the aqueous solution being introduced into the critical or supercritical carbon dioxide medium (Page 2, paragraph [0014]; paragraph [0024]).

	Regarding Claim 14, Al-Qtaibi discloses the method of claim 9, where the dispersion has a bulk density in a range of from about 0.9 to 1.1 g/mL (Page 1, paragraph [0012]; [0014]; Page 3, paragraphs [0028]-[0029]).

	Regarding Claim 15, Al-Qtaibi discloses a method comprising:
introducing into a hydrocarbon-bearing formation a dispersion of aqueous solution capsules in a medium of critical or supercritical carbon dioxide (Abstract; Page 1, paragraphs [0011] and [0012]), where the capsules comprise an aqueous solution encapsulated by magnetic covalent organic framework particles (Page 1, paragraph [0012]; paragraphs [0014] and [0022]; paragraph [0038]).
Al-Qtaibi, however, fails to expressly disclose wherein the magnetic covalent organic framework particles comprise a crystalline porous polymer.

Golomb teaches the particles above comprising a crystalline porous polymer (Abstract; paragraphs [0015] and [0029]; [0048]; [0106]-[0107]; [0118]) for the purpose of undergoing partial emulsification so that the particle suspension can at least partially sufficiently displace the oil from the formation for further enhanced recovery (Abstract; Page 2, paragraphs [0015] and [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Al-Qtaibi to include particles comprising a crystalline porous polymer, as taught by Golomb, because doing so would help the particle suspension undergo partial emulsification so that the particles can at least partially sufficiently displace the oil from the formation for recovery.

	Regarding Claim 16, Al-Qtaibi discloses the method of claim 15 further comprising: 19 3600309PATENT APPLICATION ATTORNEY DOCKET NO. 18733-259001 CLIENT REF. NO. SA9259-P4208
collecting an amount of the dispersion at a surface of the hydrocarbon-bearing formation (Abstract; Page 1, paragraphs [0011] and [0012]); and
detecting a quantity of the dispersion of aqueous solution capsules (Page 1, paragraph [0012]; paragraphs [0014] and [0022]; paragraph [0038]).

	Regarding Claim 18, Al-Qtaibi discloses the method of claim 15, where the magnetic covalent organic framework particles are hydrophobic (Abstract; paragraph [0011]; Page 4, paragraph [0038]).

	Regarding Claim 19, Al-Qtaibi discloses the method of claim 15, where the dispersion comprises in a range of from about 60 to 70 vol. % of the aqueous solution (Abstract; Page 3, paragraphs [0036] and [0037]).

	Regarding Claim 20, Al-Qtaibi discloses the method of claim 15, where the dispersion comprises up to 5.0 wt. % of the magnetic covalent organic framework particles (Page 3, paragraphs [0036] and [0037]).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Qtaibi et al (U.S Pub 2014/013104) (“Al-Qtaibi”) in view of Golomb et al (U.S Pub 2010/0243248) (“Golomb”), and further in view of Sadana et al (U.S Pub 2016/0024374) (“Sadana”).
	Regarding Claim 4, Al-Qtaibi fails to expressly disclose the composition of claim 1, where the magnetic covalent organic framework particles comprise a magnetic particle selected from the group consisting of aFe203, NiO, Y3Fe5012, SrFe12019, (La, Sr)MnO3, Cr02, T12Mn207, CuFe204, and Fe304.
	Sadana teaches the composition of claim 1, where the magnetic covalent organic framework particles comprise a magnetic particle selected from the group consisting of a Fe203, NiO, Y3Fe5012, SrFe12019, (La, Sr)MnO3, Cr02, T12Mn207, CuFe204, and Fe304 (Abstract; Page 1, paragraph [0008]; Page 2, paragraph [0012]; paragraphs [0021]-[0023]) for the purpose of utilizing magnetic particles in order to disperse heat generated within the magnetic material downhole for EOR processes downhole (Abstract; Page 3, paragraphs [0022]-[0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Al-Qtaibi to include magnetic covalent organic framework particles comprise a magnetic particle selected from the group consisting above, as taught by Sadana, because doing so would help utilize the magnetic particles in order to disperse heat generated within the magnetic material downhole for EOR processes downhole.



Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Qtaibi et al (U.S Pub 2014/013104) (“Al-Qtaibi”) in view of Golomb et al (U.S Pub 2010/0243248) (“Golomb”), and further in view of Wang et al (U.S Patent 9,604,194) (“Wang”).
	Regarding Claim 5, Al-Qtaibi fails to expressly disclose the composition of claim 1, where a BET surface area of the magnetic covalent organic framework particles is in a range of from about 700 to about 3700 m2/g.
Wang teaches the composition of claim 1, where a BET surface area of the covalent organic framework particles is in a range of from about 700 to about 3700 m2/g (Abstract; Col 3, lines 52-67; Col 23, lines 38-62; Col 24, Table 3, lines 20-67; Col 28, lines 5-15) for the purpose of creating a framework of microporous carbons with a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole (Abstract; Col 1, lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Al-Qtaibi to include covalent organic framework particles with a specific BET surface area value, as taught by Wang, because doing so would help create a framework of microporous carbons with a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole.

	Regarding Claim 17, Al-Qtaibi fails to expressly disclose the method of claim 15, where a BET surface area of the magnetic covalent organic framework particles is in a range of from about 700 to about 3700 m2/g.
Wang teaches the method of claim 15, where a BET surface area of the covalent organic framework particles is in a range of from about 700 to about 3700 m2/g (Abstract; Col 3, lines 52-67; Col 23, lines 38-62; Col 24, Table 3, lines 20-67; Col 28, lines 5-15) for the purpose of creating a framework of microporous carbons with a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole (Abstract; Col 1, lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Al-Qtaibi to include covalent organic framework particles with a specific BET surface area value, as taught by Wang, because doing so would help create a framework of microporous carbons with a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole.



Response to Arguments
Applicant’s arguments, filed 07/18/2022, with respect to the rejection of the claims above have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Golomb et al (U.S Pub 2010/0243248) (“Golomb”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674